     Case 2:20-cv-00209-SAB   ECF No. 12   filed 07/02/20   PageID.244 Page 1 of 27




1        ROBERT W. FERGUSON
         Attorney General
2        LANE M. POLOZOLA
         YESICA HERNANDEZ
3        Assistant Attorneys General
         Wing Luke Civil Rights Division
4        Office of the Attorney General
         800 Fifth Avenue, Suite 2000
5        Seattle, WA 98104
         (206) 474-7744
6

7

8
                          UNITED STATES DISTRICT COURT
9                        EASTERN DISTRICT OF WASHINGTON

10         STATE OF WASHINGTON,                       NO. 2:20-cv-00209-SAB

11                            Plaintiff,              STATE OF
                                                      WASHINGTON’S
12                  v.                                OPPOSITION TO
                                                      GREYHOUND’S MOTION
13         GREYHOUND LINES, INC.,                     TO DISMISS

14                            Defendant.              AUGUST 20, 2020
                                                      With Oral Argument:
15                                                    2:00 p.m., Spokane

16

17

18
19

20

21

22

           STATE OF WASHINGTON’S                                  ATTORNEY GENERAL OF WASHINGTON
                                                                           Civil Rights Division
           OPPOSITION TO                                               800 Fifth Avenue, Suite 2000
                                                                            Seattle, WA 98104
           GREYHOUND’S MOTION TO                                              (206) 442-4492
           DISMISS
     Case 2:20-cv-00209-SAB           ECF No. 12           filed 07/02/20        PageID.245 Page 2 of 27




1                                             TABLE OF CONTENTS

2        I.     INTRODUCTION ............................................................................... 1

3        II.    BACKGROUND ................................................................................. 1

4               A. Greyhound’s Unfair, Deceptive, and Discriminatory Practices ... 1

5               B. Procedural Background ................................................................. 5

6        III.   ARGUMENT....................................................................................... 6

7               A. Washington’s Claims Are Not Conflict Preempted ...................... 6

8                    1. Greyhound’s preemption argument relies on a
                        mischaracterization of Washington’s Complaint, disputed
9                       facts, and a misinterpretation of settled law ........................... 8

10                   2. The CPA and WLAD do not conflict with federal law ........ 12

11              B. Washington Is Not Required To Join CBP ................................. 15

12                   1. Traditional joinder rules do not apply in this enforcement
                        action ..................................................................................... 15
13
                     2. CBP is not a necessary party ................................................ 16
14
                     3. Equity and good conscience require proceeding without
15                      CBP ....................................................................................... 19

16       IV. CONCLUSION ................................................................................. 20

17

18
19

20

21

22

              STATE OF WASHINGTON’S                                      i                 ATTORNEY GENERAL OF WASHINGTON
                                                                                                    Civil Rights Division
              OPPOSITION TO                                                                     800 Fifth Avenue, Suite 2000
                                                                                                     Seattle, WA 98104
              GREYHOUND’S MOTION TO                                                                    (206) 442-4492
              DISMISS
     Case 2:20-cv-00209-SAB             ECF No. 12          filed 07/02/20         PageID.246 Page 3 of 27




1                                            TABLE OF AUTHORITIES

2                                                              Cases

3        Almeida-Sanchez v. United States,
           413 U.S. 266 (1973) .................................................................................... 9, 10
4
         Alto v. Black,
5          738 F.3d 1111 (9th Cir. 2013)......................................................................... 17

6        Arizona v. United States,
           567 U.S. 387 (2012) .......................................................................................... 7
7
         C.F.C. v. Miami-Dade County,
8          349 F. Supp. 3d 1236 (S.D. Fla. 2018) ........................................................... 18

9        Chen v. GEO Grp., Inc.,
          287 F. Supp. 3d 1158 (W.D. Wash. 2017) ........................................................ 7
10
         Chicanos Por La Causa, Inc. v. Napolitano,
11        558 F.3d 856 (9th Cir. 2009)............................................................................. 7

12       Conner v. Burford,
          848 F.2d 1441 (9th Cir. 1988)......................................................................... 15
13
         Cordova v. Greyhound Lines, Inc.,
14         No. RG18928028 (Cal. Super. Ct. June 20, 2019) ......................................... 12

15       E.E.O.C. v. Peabody W. Coal Co.,
           400 F.3d 774 (9th Cir. 2005) .................................................................... 16, 19
16
         Hickey v. Voxernet LLC,
17         887 F. Supp. 2d 1125 (W.D. Wash. 2012) ........................................................ 7

18       Kescoli v. Babbitt,
          101 F.3d 1304 (9th Cir. 1996)......................................................................... 16
19
         Kroske v. U.S. Bank Corp.,
20         432 F.3d 976 (9th Cir. 2005) amended on denial of reh’g and reh’g en banc,
           (Feb. 13, 2006) .................................................................................................. 7
21
         McLaughlin v. Int’l Ass’n of Machinists & Aerospace Workers, AFL-CIO,
22        Local Lodges 751-A & 751-C, 847 F.2d 620 (9th Cir. 1988) ......................... 19

           STATE OF WASHINGTON’S                                          ii                ATTORNEY GENERAL OF WASHINGTON
                                                                                                     Civil Rights Division
           OPPOSITION TO                                                                         800 Fifth Avenue, Suite 2000
                                                                                                      Seattle, WA 98104
           GREYHOUND’S MOTION TO                                                                        (206) 442-4492
           DISMISS
     Case 2:20-cv-00209-SAB             ECF No. 12         filed 07/02/20        PageID.247 Page 4 of 27




1        Shroyer v. New Cingular Wireless Servs., Inc.,
           498 F.3d 976 (9th Cir. 2007)............................................................................. 7
2
         Tonasket v. Sargent,
3          830 F. Supp. 2d 1078 (E.D. Wash. 2011) ....................................................... 16

4        Ubaldi v. SLM Corp.,
          852 F. Supp. 2d 1190 (N.D. Cal. 2012) ............................................................ 7
5
         United States v. Bowen,
6         172 F.3d 682 (9th Cir. 1999)........................................................................... 18

7        United States v. California,
          921 F.3d 865 (9th Cir. 2019), cert. denied, --- S. Ct. ---, 2020 WL 3146844
8         (June 15, 2020) ............................................................................................ 6, 14

9        United States v. Wilmington,
          131 F. App’x 336, 2005 WL 639121 (3rd Cir. Mar. 21, 2005) ...................... 11
10
         United States v. Wise,
11        877 F.3d 209 (5th Cir. 2017)........................................................................... 11

12       Washington v. GEO Grp., Inc.,
          No. C17-5806-RJB, 2018 WL 1963792
13        (W.D. Wash. Apr. 26, 2018) ...............................................................16, 18, 19

14       Washington v. Motel 6 Operating LP,
          No. C18-337-MJP, 2018 WL 2277173 (W.D. Wash. May 18, 2018) ............ 15
15
         Wyler Summit P’ship v. Turner Broad. Sys., Inc.,
16        135 F.3d 658 (9th Cir. 1998)............................................................................. 7

17                                                           Statutes

18       8 U.S.C. § 1357(a)(3) ....................................................................................... 8, 9

19                                                            Rules

20       Fed. R. Civ. P. 19(a) ........................................................................................... 17

21       Fed. R. Civ. P. 19(a)(1)(B)(ii) ............................................................................ 19

22       Fed. R. Civ. P. 19(b) ........................................................................................... 19

           STATE OF WASHINGTON’S                                        iii                ATTORNEY GENERAL OF WASHINGTON
                                                                                                    Civil Rights Division
           OPPOSITION TO                                                                        800 Fifth Avenue, Suite 2000
                                                                                                     Seattle, WA 98104
           GREYHOUND’S MOTION TO                                                                       (206) 442-4492
           DISMISS
     Case 2:20-cv-00209-SAB            ECF No. 12          filed 07/02/20       PageID.248 Page 5 of 27




1        Fed. R. Civ. P. 19(b)(1) ...................................................................................... 20

2        Fed. R. Civ. P. 19(b)(3) ...................................................................................... 20

3        Fed. R. Civ. P. 19(b)(4) ...................................................................................... 20

4

5

6

7

8

9
10

11

12
13

14

15

16

17

18
19

20

21

22

           STATE OF WASHINGTON’S                                       iv                 ATTORNEY GENERAL OF WASHINGTON
                                                                                                   Civil Rights Division
           OPPOSITION TO                                                                       800 Fifth Avenue, Suite 2000
                                                                                                    Seattle, WA 98104
           GREYHOUND’S MOTION TO                                                                      (206) 442-4492
           DISMISS
     Case 2:20-cv-00209-SAB    ECF No. 12    filed 07/02/20   PageID.249 Page 6 of 27




1                                   I.      INTRODUCTION

2              Greyhound Lines, Inc. (Greyhound) is a for-profit company operating as a

3        common carrier in Washington. Despite its obligations to refrain from unfair,

4        deceptive, and discriminatory business practices under Washington law,

5        Greyhound has, for years, voluntarily consented to U.S. Customs and Border

6        Protection (CBP) agents boarding its buses and accessing its non-public property

7        at the Spokane Intermodal Center for the purpose of conducting warrantless and

8        suspicionless immigration enforcement sweeps. Greyhound fails to warn and

9        misleads its customers about this practice, the frequency and discriminatory

10       nature of the sweeps, and the likely impacts on passengers, particularly

11       passengers of color. Rather than take accountability for its actions, however,

12       Greyhound now moves to dismiss, arguing that Washington’s longstanding,

13       generally applicable laws requiring fair business practices are conflict preempted,

14       and that CBP should have been sued to answer for Greyhound’s misdeeds.

15       Because it relies on disputed facts and a misreading of governing law,

16       Greyhound’s Motion, if considered,1 should be denied.

17                                   II.    BACKGROUND

18       A.    Greyhound’s Unfair, Deceptive, and Discriminatory Practices

19             Greyhound is an intercity bus company operating as a common carrier in

20

21             1
                   Because the Court lacks subject matter jurisdiction, see ECF No. 10,
22
         Washington objects to consideration of Greyhound’s Motion to Dismiss at all.
           STATE OF WASHINGTON’S                       1            ATTORNEY GENERAL OF WASHINGTON
                                                                             Civil Rights Division
           OPPOSITION TO                                                 800 Fifth Avenue, Suite 2000
                                                                              Seattle, WA 98104
           GREYHOUND’S MOTION TO                                                (206) 442-4492
           DISMISS
     Case 2:20-cv-00209-SAB        ECF No. 12   filed 07/02/20   PageID.250 Page 7 of 27




1        Washington. Compl. ¶ 12.2 Greyhound advertises and sells tickets at its bus

2        terminals and other stops, over the phone, and via its website. Id. ¶¶ 13-14.

3        Greyhound promises its passengers a “safe and reliable bus ride,” “no

4        discrimination with respect to prices or carriage,” and further that it has “No

5        Room for Discrimination” and is “not concerned about your race, your color,

6        what you believe or where you’re from. We just want to get you safely to your

7        destination.” Id. ¶ 17.

8              One of Greyhound’s bus terminals is the Intermodal Center in downtown

9        Spokane. Id. ¶ 14. Greyhound leases space at the Intermodal Center, including

10       non-public “Employee Only” areas, for its operations. Id. All Greyhound routes

11       that travel to or from the Intermodal Center are purely domestic routes. Id. ¶ 15.

12       Notwithstanding the Intermodal Center’s interior location 97 air miles, and more

13       than 100 highway miles, from the border, CBP agents for years have routinely

14       conducted warrantless and suspicionless immigration enforcement sweeps there

15       that it calls “transportation check operations.” Id. ¶ 18.

16             “Transportation check operations” are immigration enforcement sweeps

17       where multiple CBP agents board and inspect common carriers, with the bus

18       operator’s permission, away from the U.S. border and away from formal

19       checkpoints. Id. At the Intermodal Center, these enforcement sweeps have

20

21             2
                   For the Court’s convenience, a legible copy of Washington’s as-filed
22
         Complaint has been submitted at ECF No. 11-1.
           STATE OF WASHINGTON’S                          2            ATTORNEY GENERAL OF WASHINGTON
                                                                                Civil Rights Division
           OPPOSITION TO                                                    800 Fifth Avenue, Suite 2000
                                                                                 Seattle, WA 98104
           GREYHOUND’S MOTION TO                                                   (206) 442-4492
           DISMISS
     Case 2:20-cv-00209-SAB    ECF No. 12    filed 07/02/20   PageID.251 Page 8 of 27




1        consistently involved multiple agents waiting in Greyhound’s non-public

2        “Employee Only” areas, out of sight from passengers, and then boarding

3        Greyhound buses immediately before the bus departs. Id. ¶¶ 18-19. The armed

4        and uniformed agents, who are the only non-ticketed individuals allowed on

5        board, question passengers regarding their citizenship or immigration status, and

6        regularly subject passengers of color to more intense questioning than white

7        passengers, who may not be questioned at all. Id. ¶¶ 19-22. The sweeps have

8        occurred at least since 2013, and in recent years have taken place multiple times

9        per week and even multiple times per day. Id. ¶¶ 18, 21. They result in frequent

10       service disruptions, alarm, and delay, as well as the search, detention, and arrest

11       of passengers. Id. ¶¶ 2, 36, 47.

12             These enforcement sweeps are not conducted pursuant to judicial warrants

13       and are rarely conducted based on reasonable suspicion or probable cause to

14       believe a specific passenger has violated federal immigration law or any law at

15       all. Id. ¶¶ 18, 23-27. Instead, Greyhound’s voluntary provision of consent

16       provides CBP with a legal basis to access Greyhound’s non-public property and

17       buses. Id. CBP has publicly confirmed it “work[s] with consent from Greyhound

18       when we board their buses” at the Intermodal Center. Id. ¶ 24. CBP’s training

19       materials and protocols governing “transportation check operations” likewise

20       confirm CBP’s position that “[a]gents have no inherent authority to simply board

21       a common carrier without at least reasonable suspicion or consent.” Id. ¶ 25

22       (quoting Ex. 4, CBP Enforcement Law Course, 519, U.S. Customs and Border

           STATE OF WASHINGTON’S                       3            ATTORNEY GENERAL OF WASHINGTON
                                                                             Civil Rights Division
           OPPOSITION TO                                                 800 Fifth Avenue, Suite 2000
                                                                              Seattle, WA 98104
           GREYHOUND’S MOTION TO                                                (206) 442-4492
           DISMISS
     Case 2:20-cv-00209-SAB    ECF No. 12   filed 07/02/20   PageID.252 Page 9 of 27




1        Protection (15th ed. 2012)). Instead, CBP’s materials state that, when agents lack

2        at least reasonable suspicion, they may only board buses at non-checkpoint

3        locations with the permission of the bus operator. Id., Ex. 4. A January 2020

4        memo from the then-U.S. Border Patrol Chief reiterates that point. Id. ¶ 26, Ex.

5        5. The memo directs that “where consent is denied and/or consensual encounters

6        are not possible without reasonable suspicion or probable cause, the agent should

7        terminate the encounter[.]” Id. It then states: “Absent reasonable suspicion or

8        probable cause, [CBP agents] do not have legal authority to board a bus without

9        the consent of the transportation company or one of its employees.” Id.

10             Despite voluntarily subjecting its customers to frequent, harmful,

11       warrantless, and suspicionless sweeps at the Intermodal Center, Greyhound has

12       failed to warn them of expected travel interferences, questioning, and seizures

13       that would likely result. Id. ¶¶ 28-42. Prior to late 2018, Greyhound provided no

14       notice or warnings to customers that it allowed CBP agents to conduct

15       enforcement sweeps on its buses, that the enforcement sweeps were likely to

16       occur, or that service disruptions and questioning by federal agents should be

17       expected. Id. ¶¶ 31-34. Greyhound likewise failed to notify customers that

18       warrantless and suspicionless questioning, search, detention, or arrest were

19       particularly likely for non-citizens, Latinos, and other passengers of color. Id.

20       ¶ 35. Greyhound added limited information to its website in late 2018 about

21       immigration enforcement sweeps, but it was hidden on a page that customers are

22       not presented with, or directed to, when purchasing a ticket, and Greyhound’s

           STATE OF WASHINGTON’S                      4            ATTORNEY GENERAL OF WASHINGTON
                                                                            Civil Rights Division
           OPPOSITION TO                                                800 Fifth Avenue, Suite 2000
                                                                             Seattle, WA 98104
           GREYHOUND’S MOTION TO                                               (206) 442-4492
           DISMISS
 Case 2:20-cv-00209-SAB    ECF No. 12    filed 07/02/20   PageID.253 Page 10 of 27




1     notices remained absent and/or inadequate at its points of sale. Id. ¶¶ 37-42.

2           The Attorney General of Washington urged Greyhound to change its

3     practices for more than a year before filing suit. Id. ¶ 43. Greyhound refused to

4     address the Attorney General’s concerns. Id. ¶ 44. In February 2020, however,

5     after receiving press coverage highlighting CBP’s position that bus companies

6     are not required to permit CBP agents on their buses, Greyhound announced to

7     the media that it would stop consenting to CBP agents boarding its buses without

8     warrants. Id. ¶ 45 (citing Gene Johnson, Greyhound to stop allowing immigration

9     checks on buses, AP News (Feb. 21, 2020)). This is the same policy Greyhound

10    now tells the Court it is legally prohibited from adopting. See id. ¶ 46; ECF No.

11    8 at 12-20. Regardless of which of its changing positions is correct, Greyhound

12    still fails to adequately notify and warn its customers at points of sale regarding

13    travel impacts due to immigration enforcement sweeps. Compl. ¶¶ 46-47.

14    B.    Procedural Background
15          Washington filed this enforcement action in Spokane County Superior

16    Court. The Complaint pleads consumer protection and civil rights claims under

17    state law. Compl. ¶¶ 49-70. Washington challenges Greyhound’s voluntary

18    business decisions to consent to CBP’s enforcement sweeps, to deceive and fail

19    to warn its customers of known travel impacts and safety risks, and to hide the

20    material fact that Greyhound itself plays a central role in permitting the sweeps

21    to occur. Id. Greyhound removed the case and thereafter moved to dismiss.

22    ECF No. 8. Washington has moved to remand the case. ECF No. 10.

       STATE OF WASHINGTON’S                        5           ATTORNEY GENERAL OF WASHINGTON
                                                                         Civil Rights Division
       OPPOSITION TO                                                 800 Fifth Avenue, Suite 2000
                                                                          Seattle, WA 98104
       GREYHOUND’S MOTION TO                                                (206) 442-4492
       DISMISS
 Case 2:20-cv-00209-SAB    ECF No. 12      filed 07/02/20   PageID.254 Page 11 of 27




1                                   III.    ARGUMENT

2           This is a consumer protection and civil rights enforcement action to

3     remedy Greyhound’s unfair business practices. To avoid accountability,

4     Greyhound conjures up an alternative factual narrative: that it was not consenting

5     to CBP’s suspicionless and warrantless enforcement sweeps, but merely

6     complying with federal orders pursuant to Greyhound’s “legal duty.” On that

7     basis, Greyhound argues that Washington’s claims are conflict preempted and

8     that CBP should have been joined to answer for Greyhound’s conduct. Because

9     Greyhound’s arguments rely on a mischaracterization of Washington’s

10    allegations, disputed facts, and a misreading of settled authority, there is no

11    preemption. And because this is a case addressing Greyhound’s conduct,

12    complete relief is available against Greyhound without CBP. Greyhound’s

13    Motion to Dismiss should be denied.

14    A.    Washington’s Claims Are Not Conflict Preempted

15          Conflict preemption exists where state laws “conflict with federal law.”

16    United States v. California, 921 F.3d 865, 878 (9th Cir. 2019), cert. denied, ---

17    S. Ct. ---, 2020 WL 3146844 (June 15, 2020) (quoting Arizona v. United States,

18    567 U.S. 387, 399 (2012)). This includes cases where “‘compliance with both

19    federal and state regulations is a physical impossibility,’ and those instances

20    where the challenged state law ‘stands as an obstacle to the accomplishment and

21    execution of the full purposes and objectives of Congress.’” Id. at 878-79

22    (quoting Arizona, 567 U.S. at 399) (further quotations omitted).

       STATE OF WASHINGTON’S                         6            ATTORNEY GENERAL OF WASHINGTON
                                                                           Civil Rights Division
       OPPOSITION TO                                                   800 Fifth Avenue, Suite 2000
                                                                            Seattle, WA 98104
       GREYHOUND’S MOTION TO                                                  (206) 442-4492
       DISMISS
 Case 2:20-cv-00209-SAB    ECF No. 12    filed 07/02/20   PageID.255 Page 12 of 27




1           Mere “[t]ension between federal and state law is not enough[.]” Shroyer v.

2     New Cingular Wireless Servs., Inc., 498 F.3d 976, 988 (9th Cir. 2007) (quotation

3     omitted). Courts will instead find conflict preemption “only in ‘those situations

4     where conflicts will necessarily arise.’” Id. (quoting Goldstein v. California, 412

5     U.S. 546, 554 (1973)); see Chicanos Por La Causa, Inc. v. Napolitano, 558 F.3d

6     856, 863 (9th Cir. 2009). In conducting this analysis, courts “assume that ‘the

7     historic police powers of the States’ are not superseded ‘unless that was the clear

8     and manifest purpose of Congress.” Arizona, 567 U.S. at 400 (quoting Rice v.

9     Sante Fe Elevator Corp., 331 U.S. 218, 230 (1947)). There is thus a strong

10    presumption against preemption, particularly for consumer protection and civil

11    rights laws. See Kroske v. U.S. Bank Corp., 432 F.3d 976, 981-82 (9th Cir. 2005)

12    amended on denial of reh’g and reh’g en banc, (Feb. 13, 2006); Hickey v.

13    Voxernet LLC, 887 F. Supp. 2d 1125, 1130 (W.D. Wash. 2012).

14          For purposes of Greyhound’s Motion, Washington’s allegations—not

15    Greyhound’s—must be accepted as true. See Wyler Summit P’ship v. Turner

16    Broad. Sys., Inc., 135 F.3d 658, 661 (9th Cir. 1998). That rule applies equally

17    where a motion to dismiss is based on alleged preemption. See, e.g., Chen v. GEO

18    Grp., Inc., 287 F. Supp. 3d 1158, 1167 (W.D. Wash. 2017) (denying motion to

19    dismiss based on preemption where defendant relied on disputed facts); Ubaldi

20    v. SLM Corp., 852 F. Supp. 2d 1190, 1202-03 (N.D. Cal. 2012) (same).

21          Here, Greyhound’s preemption argument fails to overcome the strong

22    presumption against preemption for two reasons. First, it depends on a

       STATE OF WASHINGTON’S                        7            ATTORNEY GENERAL OF WASHINGTON
                                                                          Civil Rights Division
       OPPOSITION TO                                                  800 Fifth Avenue, Suite 2000
                                                                           Seattle, WA 98104
       GREYHOUND’S MOTION TO                                                 (206) 442-4492
       DISMISS
 Case 2:20-cv-00209-SAB    ECF No. 12    filed 07/02/20   PageID.256 Page 13 of 27




1     characterization of the facts surrounding Greyhound’s “consent” to the

2     immigration sweeps that is contrary to Washington’s allegations and improper

3     on a motion to dismiss. Second, were Greyhound to follow Washington law, there

4     would be no actual conflict with federal law or Congressional objectives.

5           1.     Greyhound’s     preemption       argument  relies    on     a
                   mischaracterization of Washington’s Complaint, disputed facts,
6                  and a misinterpretation of settled law
7           Greyhound’s Motion repeatedly characterizes Washington’s Complaint as

8     seeking an order requiring Greyhound to “bar” CBP from its buses. ECF No. 8

9     at 2, 7, 9, 17-20. Greyhound argues that it cannot do that consistent with federal

10    law, and offers disputed facts regarding an alleged closed-door, 2018 meeting as

11    “proof” that Greyhound’s hands are tied and Washington law is preempted.

12    Id. at 5-6, 11-20. Greyhound’s legal and factual arguments fall far short of

13    demonstrating preemption of longstanding Washington law.

14          First off, Greyhound’s legal argument is largely a red herring, ignoring that

15    Washington’s allegations do not challenge sweeps conducted pursuant to

16    8 U.S.C. § 1357(a)(3). The crux of Washington’s Complaint is not that CBP

17    overstepped in asking to board buses, but that Greyhound voluntarily consented

18    to CBP’s warrantless and suspicionless sweeps, and deceived, misled, and

19    discriminated against its customers by failing to warn them about the impacts and

20    safety risks of traveling on Greyhound buses. Compl. ¶¶ 49-70.

21          The plain language of § 1357(a)(3) makes clear the distinction between

22    Washington’s allegations and Greyhound’s attempt to hide behind a “legal duty”

       STATE OF WASHINGTON’S                       8            ATTORNEY GENERAL OF WASHINGTON
                                                                         Civil Rights Division
       OPPOSITION TO                                                 800 Fifth Avenue, Suite 2000
                                                                          Seattle, WA 98104
       GREYHOUND’S MOTION TO                                                (206) 442-4492
       DISMISS
 Case 2:20-cv-00209-SAB    ECF No. 12    filed 07/02/20   PageID.257 Page 14 of 27




1     pursuant to § 1357(a)(3). That provision provides that immigration officers may

2     “board and search for aliens . . . [on] any railway car, aircraft, conveyance, or

3     vehicle” within a “reasonable distance from any external boundary of the United

4     States.” 8 U.S.C. § 1357(a)(3). It does not address whether a private entity is

5     required to consent to warrantless and suspicionless entry onto its property. Id.

6     And, of course, the statute nowhere dictates what notices a bus company must

7     provide to customers about its business choices and known risks, or otherwise

8     address advertising and marketing practices. See id.

9           Moreover, § 1357 does not exist in a vacuum. The authority it provides to

10    government officials is constrained by Supreme Court precedent and the Fourth

11    Amendment, and it does not authorize the enforcement sweeps occurring at non-

12    checkpoint locations like the Intermodal Center—as recognized in CBP’s own

13    materials. In particular, the Supreme Court has long held that § 1357(a)(3) does

14    not grant CBP free reign to seize and search vehicles within the United States,

15    even when they are within 100 air miles from the border. Almeida-Sanchez v.

16    United States, 413 U.S. 266, 272-73 (1973). Instead, the Fourth Amendment

17    limits CBP’s authority to conduct warrantless searches under that provision to

18    searches at a border or the “functional equivalent” of a border. Id. Outside that

19    limited exception, the Fourth Amendment permits a search or seizure only where

20    it is based on a warrant, probable cause, reasonable suspicion, or consent. See id.

21          Nor are “regulated businesses” exempt from Almeida-Sanchez’s holding,

22    as Greyhound suggests. ECF No. 8 at 13-14. To the contrary, the Court held that

       STATE OF WASHINGTON’S                        9            ATTORNEY GENERAL OF WASHINGTON
                                                                          Civil Rights Division
       OPPOSITION TO                                                  800 Fifth Avenue, Suite 2000
                                                                           Seattle, WA 98104
       GREYHOUND’S MOTION TO                                                 (206) 442-4492
       DISMISS
 Case 2:20-cv-00209-SAB     ECF No. 12    filed 07/02/20   PageID.258 Page 15 of 27




1     CBP’s warrantless and suspicionless immigration searches were not rendered

2     constitutional based on cases permitting warrantless administrative inspections

3     of regulated entities because those cases all involved specific inspections that

4     were “within the proper scope of official scrutiny” of the businesses subjected to

5     such inspections. Almeida-Sanchez, 413 U.S. at 270-72. Here, of course, CBP

6     agents are not tasked with enforcing the Federal Motor Carrier Safety

7     Administration’s safety inspections—they are acting under an entirely separate

8     regime that is squarely governed by the Fourth Amendment and its

9     well-established rule that searches and seizures can only be undertaken with a

10    warrant, probable cause, reasonable suspicion, or consent. See id.

11          Greyhound’s “consent” is therefore key. Washington’s claims are based

12    on Greyhound’s voluntary conduct at the Intermodal Center, a bus terminal in

13    downtown Spokane where it offers purely domestic routes, and Greyhound’s

14    related business practices in advertising and marketing bus services. Because the

15    Intermodal Center is not a formal checkpoint—whether temporary or

16    permanent—and it is not located on or near an international border, searches there

17    are not conducted pursuant to § 1357(a)(3). See Compl. ¶¶ 18, 23-27. To the

18    contrary, Washington alleges that Greyhound provides permission to CBP to

19    undertake this activity, id., thereby relieving CBP of any need to obtain a warrant,

20    have reasonable suspicion, or even attempt to invoke § 1357 at all. Washington

21    is not speculating: CBP publicly confirmed that it “works with consent from

22    Greyhound” when it boards buses at the Intermodal Center. Id. ¶ 24.

        STATE OF WASHINGTON’S                       10           ATTORNEY GENERAL OF WASHINGTON
                                                                          Civil Rights Division
        OPPOSITION TO                                                 800 Fifth Avenue, Suite 2000
                                                                           Seattle, WA 98104
        GREYHOUND’S MOTION TO                                                (206) 442-4492
        DISMISS
 Case 2:20-cv-00209-SAB     ECF No. 12   filed 07/02/20   PageID.259 Page 16 of 27




1           This fact of Greyhound’s consent as an independent basis for the sweeps

2     is consistent with (1) CBP’s own protocols regarding enforcement sweeps like

3     those at the Intermodal Center, and (2) Greyhound’s public actions (which

4     contradict the position Greyhound now asserts).3 On the former, as Washington

5     alleges, CBP’s protocols establish that “[a]gents have no inherent authority to

6     simply board a common carrier without at least reasonable suspicion or consent.”

7     Id. ¶ 25, Ex. 4. The same materials acknowledge that “[w]hen the transportation

8     check occurs on a bus or train, the agent will have to demonstrate that he gained

9     access to the bus or train with the consent of its owner or employee[,]” id., and

10    direct agents to “terminate the encounter” if the bus company does not provide

11    consent and there is no warrant or reasonable suspicion to justify boarding. Id. ¶

12    26, Ex. 4, 5. On the latter point, Greyhound’s actions show that no conflict or

13

14          3
                Ample case law likewise recognizes Greyhound’s longstanding corporate
15
      policy of consenting to warrantless searches by law enforcement on its buses.
16
      See, e.g., United States v. Wise, 877 F.3d 209, 217-18 (5th Cir. 2017) (reversing
17
      order suppressing evidence obtained during bus search where Greyhound driver
18
      voluntarily consented to allow law enforcement on board); United States v.
19
      Wilmington, 131 F. App’x 336, 2005 WL 639121, at *1-2 (3rd Cir.
20
      Mar. 21, 2005) (affirming denial of suppression motion where Greyhound driver
21
      consented to law enforcement boarding bus “consistent with Greyhound’s policy
22
      that drivers cooperate with law enforcement when possible”).
       STATE OF WASHINGTON’S                       11           ATTORNEY GENERAL OF WASHINGTON
                                                                         Civil Rights Division
       OPPOSITION TO                                                 800 Fifth Avenue, Suite 2000
                                                                          Seattle, WA 98104
       GREYHOUND’S MOTION TO                                                (206) 442-4492
       DISMISS
 Case 2:20-cv-00209-SAB    ECF No. 12    filed 07/02/20    PageID.260 Page 17 of 27




1     obstacle would arise if it declined to voluntarily permit law enforcement on its

2     buses to undertake warrantless and suspicionless enforcement sweeps. In

3     February 2020, Greyhound told the public that it would do just that—the act it

4     now says it will not and cannot do. Id. ¶ 45.

5           Ultimately, Greyhound attempts to dispute whether it consented to the

6     enforcement sweeps,4 ignoring that it communicated to CBP in April 2018 that

7     Greyhound “is committed to supporting CBP enforcement actions (inspections).”

8     Id. ¶ 30, Ex. 9. Instead of addressing its own consent head-on, it seeks to avoid

9     the issue by arguing, based on its disputed factual narrative, that § 1357 is so

10    broad that Greyhound’s consent does not matter. Supreme Court case law and

11    CBP’s own protocols are to the contrary, and undercut Greyhound’s assertions

12    about what federal law requires and the factual nature of enforcement sweeps at

13    the Intermodal Center. Greyhound’s Motion should be denied on this basis alone.

14          2.      The CPA and WLAD do not conflict with federal law
15          Even if the sweeps at the Intermodal Center did occur pursuant to

16    § 1357(a)(3), Greyhound cannot overcome the strong presumption against

17    preemption in this case. Greyhound’s compliance with its duties under the CPA

18
19          4
                When Greyhound made the same § 1357 preemption argument, based on
20
      a similar mischaracterization of facts, in a similar case in California, the state
21
      court rejected it. See Order, Cordova v. Greyhound Lines, Inc., No. RG18928028,
22
      at 1-2 (Cal. Super. Ct. June 20, 2019) (attached hereto as Appendix 1).
       STATE OF WASHINGTON’S                          12         ATTORNEY GENERAL OF WASHINGTON
                                                                          Civil Rights Division
       OPPOSITION TO                                                  800 Fifth Avenue, Suite 2000
                                                                           Seattle, WA 98104
       GREYHOUND’S MOTION TO                                                 (206) 442-4492
       DISMISS
 Case 2:20-cv-00209-SAB      ECF No. 12   filed 07/02/20   PageID.261 Page 18 of 27




1     and WLAD do not make it impossible for it to comply with, or pose an obstacle

2     to, any federal law.

3           The crux of Washington’s CPA claims, beyond Greyhound’s voluntary

4     provision of consent to CBP, is that Greyhound engaged in unfair and deceptive

5     practices by failing to warn and misleading its customers about the expected

6     occurrence of enforcement sweeps on its buses, Greyhound’s role in permitting

7     those sweeps, and the likelihood of travel interference and risks posed by those

8     sweeps. See Compl. ¶¶ 53-64. Violations of the CPA and WLAD are also alleged

9     for Greyhound’s voluntary decision to grant CBP agents consent to board its

10    buses, despite knowing and failing to warn its customers that such activity

11    subjected its Latino and other passengers of color to different, and much worse,

12    treatment than white passengers. Id. ¶¶ 49-52, 65-70.

13          Nowhere does Greyhound demonstrate how complying with its obligations

14    to deal fairly with its customers under the CPA or WLAD, as set forth in

15    Washington’s Complaint, prevents it from complying with any duty it has under

16    federal law. Nor can it. Greyhound can warn its customers of the expected

17    occurrence of, and risks posed by, CBP’s enforcement sweeps—regardless of

18    CBP’s basis for the searches—without conflicting with any federal law.

19    Greyhound can refrain, and should have refrained, from making false and

20    deceptive statements regarding the role it played, and/or will play, in granting or

21    denying CBP permission to board its buses. Finally, Greyhound can comply with

22    its obligation to not discriminate by warning its customers about the known

        STATE OF WASHINGTON’S                       13           ATTORNEY GENERAL OF WASHINGTON
                                                                          Civil Rights Division
        OPPOSITION TO                                                 800 Fifth Avenue, Suite 2000
                                                                           Seattle, WA 98104
        GREYHOUND’S MOTION TO                                                (206) 442-4492
        DISMISS
 Case 2:20-cv-00209-SAB     ECF No. 12    filed 07/02/20   PageID.262 Page 19 of 27




1     likelihood of sweeps and their impacts on passengers of color. It is not impossible

2     for Greyhound to comply with state and federal law at the same time.

3           Nor would Greyhound’s compliance with Washington law pose an

4     “obstacle to the accomplishment and execution of the full purposes and

5     objectives of Congress.” California, 921 F.3d at 879. Greyhound does not

6     address this point in detail or identify § 1357’s purposes and objectives; it merely

7     argues that the federal law’s unidentified purposes and objectives “aim” for

8     uniformity in the enforcement of laws that govern undocumented persons.

9     See ECF No. 8 at 19. This is insufficient. Washington’s claims do not impose

10    limitations on CBP’s authority or its ability to uniformly enforce immigration

11    law under § 1357 or otherwise, and § 1357 itself imposes no obligation on

12    Greyhound, as a private actor, to voluntarily consent to CBP’s requests or to

13    advertise its service in any particular way. Washington’s claims instead seek to

14    ensure that Greyhound complies with state law governing unfair and deceptive

15    practices and prohibiting discrimination, when it decides whether to voluntarily

16    grant CBP consent to board its buses and how to advertise and market its services.

17          Courts facing the same type of generalized “conflict preemption”

18    arguments that Greyhound presents—unsupported by an actual conflict or an

19    obstacle to the identified purposes of the federal law at issue—have rejected

20    them. See, e.g., California, 921 F.3d at 886-87 (rejecting conflict preemption

21    challenge to state law requiring judicial warrant or probable cause before

22    transferring an individual to immigration authorities where federal law did not

        STATE OF WASHINGTON’S                       14           ATTORNEY GENERAL OF WASHINGTON
                                                                          Civil Rights Division
        OPPOSITION TO                                                 800 Fifth Avenue, Suite 2000
                                                                           Seattle, WA 98104
        GREYHOUND’S MOTION TO                                                (206) 442-4492
        DISMISS
 Case 2:20-cv-00209-SAB     ECF No. 12    filed 07/02/20   PageID.263 Page 20 of 27




1     impose obligations on state or compel its cooperation; also recognizing

2     distinction between declining to cooperate and improperly obstructing federal

3     immigration enforcement); Washington v. Motel 6 Operating LP, No.

4     C18-337-MJP, 2018 WL 2277173, at *3 (W.D. Wash. May 18, 2018) (rejecting

5     argument that CPA and WLAD claims were conflict preempted because federal

6     law did not require Motel 6 to voluntarily turn over guest information to ICE).

7     This Court should likewise reject Greyhound’s vague claim of a federal-state

8     conflict and deny its Motion under Rule 12(b)(6).

9     B.    Washington Is Not Required To Join CBP
10          Greyhound’s “failure to join” argument under Rule 12(b)(7) likewise fails.

11    The public rights exception renders unnecessary any need to consider Rule 19’s

12    joinder requirements, and even if the Court engages in the traditional joinder

13    analysis, Greyhound has failed to demonstrate that CBP is either necessary or

14    indispensable. This case should proceed without CBP.

15          1.     Traditional joinder rules do not apply in this enforcement action
16          The “public rights exception” renders unnecessary any need to consider

17    Greyhound’s joinder argument. See Conner v. Burford, 848 F.2d 1441, 1459

18    (9th Cir. 1988) (citing Nat’l Licorice Co. v. Nat’l Labor Relations Bd., 309 U.S.

19    350, 363 (1940)) (“In a proceeding . . . narrowly restricted to the protection and

20    enforcement of public rights, there is little scope or need for the traditional rules

21    governing the joinder of parties in litigation determining private rights.”). The

22    exception applies where, as here, the litigation transcends the private interests of

        STATE OF WASHINGTON’S                       15            ATTORNEY GENERAL OF WASHINGTON
                                                                           Civil Rights Division
        OPPOSITION TO                                                  800 Fifth Avenue, Suite 2000
                                                                            Seattle, WA 98104
        GREYHOUND’S MOTION TO                                                 (206) 442-4492
        DISMISS
 Case 2:20-cv-00209-SAB    ECF No. 12    filed 07/02/20   PageID.264 Page 21 of 27




1     the litigants and seeks to vindicate a public right, and the litigation will not

2     destroy the legal entitlements of the absent parties. Kescoli v. Babbitt, 101 F.3d

3     1304, 1311 (9th Cir. 1996). This action, brought pursuant to the Attorney

4     General’s authority to vindicate the public interest and enforce state laws

5     prohibiting unfair, deceptive, and discriminatory business practices, transcends

6     the private interests of Greyhound and CBP, and will not destroy any of CBP’s

7     legal entitlements for the reasons explained above. See Washington v. GEO Grp.,

8     Inc., No. C17-5806-RJB, 2018 WL 1963792, at *3-4 (W.D. Wash. Apr. 26, 2018)

9     (holding public rights exception applicable in state enforcement action).

10          2.     CBP is not a necessary party
11          Even if considered, Greyhound’s joinder argument fails. Federal Rule of

12    Civil Procedure 19 “governs compulsory joinder[.]” E.E.O.C. v. Peabody W.

13    Coal Co., 400 F.3d 774, 778 (9th Cir. 2005). Under that rule’s framework, the

14    moving defendant must clear three barriers before dismissal is warranted: (1) that

15    the nonparty is “necessary” under Rule 19(a); (2) that their joinder is feasible;

16    and (3) that the non-party is “indispensable” under Rule 19(b). Id. at 779-80; see

17    Tonasket v. Sargent, 830 F. Supp. 2d 1078, 1081 (E.D. Wash. 2011) (“The party

18    moving under Rule 12(b)(7) bear[s] the burden in producing evidence in support

19    of the motion.”) (internal quotation marks omitted).

20          A non-party is “necessary” under Rule 19(a) only if: (1) in its absence,

21    complete relief cannot be accorded among the existing parties; or (2) the nonparty

22    has a legally protected interest in the action and (a) resolving the action without

       STATE OF WASHINGTON’S                       16            ATTORNEY GENERAL OF WASHINGTON
                                                                          Civil Rights Division
       OPPOSITION TO                                                  800 Fifth Avenue, Suite 2000
                                                                           Seattle, WA 98104
       GREYHOUND’S MOTION TO                                                 (206) 442-4492
       DISMISS
 Case 2:20-cv-00209-SAB    ECF No. 12    filed 07/02/20   PageID.265 Page 22 of 27




1     the nonparty will “impair or impede its ability to protect that interest,” or (b)

2     resolution of the claim without the nonparty will “leave an existing party subject

3     to a substantial risk of incurring double, multiple, or otherwise inconsistent

4     obligations because of the interest.” Alto v. Black, 738 F.3d 1111, 1126 (9th Cir.

5     2013); Fed. R. Civ. P. 19(a). Greyhound cannot establish that CBP is a

6     “necessary” party under any of these bases.

7           First, Washington can obtain complete relief for its claims without CBP.

8     This enforcement action only seeks relief to remedy Greyhound’s conduct—

9     specifically its treatment of its customers in this state. Washington does not seek

10    any relief from CBP, and CBP’s absence in no way precludes complete relief

11    between Washington and Greyhound. See Alto, 738 F.3d at 1126-27 (complete

12    relief available between existing parties where injury complained of was caused

13    by the existing defendant and relief requested would afford plaintiff the complete

14    relief sought without the need to bind the absent party).

15          To avoid this conclusion, Greyhound relies on a generalized

16    characterization of what an injunction in this case would require and ignores

17    Washington’s detailed allegations. See ECF No. 8 at 20. But the Complaint is

18    clear: among other relief sought from Greyhound, such as civil penalties and

19    restitution to Washington consumers, Compl. ¶¶ 71-73, 75-77, Washington seeks

20    to enjoin Greyhound from continuing to engage in unfair, deceptive, and

21    discriminatory practices. Id. ¶ 74. Nowhere does Washington seek relief that

22    involves or will bind CBP, and Greyhound nowhere explains why all relief

       STATE OF WASHINGTON’S                        17            ATTORNEY GENERAL OF WASHINGTON
                                                                           Civil Rights Division
       OPPOSITION TO                                                   800 Fifth Avenue, Suite 2000
                                                                            Seattle, WA 98104
       GREYHOUND’S MOTION TO                                                  (206) 442-4492
       DISMISS
 Case 2:20-cv-00209-SAB    ECF No. 12    filed 07/02/20   PageID.266 Page 23 of 27




1     Washington seeks cannot (and should not) be obtained from Greyhound.

2           Second, that CBP has not claimed a legally protected interest in this lawsuit

3     is dispositive of Greyhound’s argument. See United States v. Bowen, 172 F.3d

4     682, 689 (9th Cir. 1999) (joinder is “contingent . . . upon an initial requirement

5     that the absent party claim a legally protected interest relating to the subject

6     matter of the action.”) (quoting Northrop Corp. v. McDonnell Douglas Corp.,

7     705 F.2d 1030, 1043 (9th Cir. 1983)). Greyhound offers no more than a

8     conclusion that “CBP has an interest in this action” and refers back to § 1357.

9     ECF No. 8 at 20. That is not sufficient. See, e.g., GEO Grp., 2018 WL 1963792,

10    at *3-4 (denying motion to dismiss where ICE did not assert interest and

11    defendant only speculated about future events).

12          There is an additional flaw in Greyhound’s position: even if asserted, CBP

13    has no legally protected interest in compelling Greyhound, a private party, to

14    voluntarily consent to warrantless and suspicionless enforcement sweeps, to

15    require Greyhound to mislead and fail to warn passengers about known travel

16    impacts and risks, or to violate state anti-discrimination laws. See C.F.C. v.

17    Miami-Dade County, 349 F. Supp. 3d 1236, 1268-69 (S.D. Fla. 2018) (denying

18    motion to dismiss for failure to join federal government where plaintiff

19    challenged county defendant’s voluntary decision to honor immigration detainer

20    because federal government had no legally protectable interest in compelling

21    county to do so). To the contrary, CBP itself recognizes that common carriers

22    like Greyhound are not required to allow agents on their buses. Compl. ¶¶ 25-27.

       STATE OF WASHINGTON’S                       18           ATTORNEY GENERAL OF WASHINGTON
                                                                         Civil Rights Division
       OPPOSITION TO                                                 800 Fifth Avenue, Suite 2000
                                                                          Seattle, WA 98104
       GREYHOUND’S MOTION TO                                                (206) 442-4492
       DISMISS
 Case 2:20-cv-00209-SAB    ECF No. 12    filed 07/02/20   PageID.267 Page 24 of 27




1           Third, adjudicating Washington’s claims against Greyhound will not

2     “impair or impede [CBP]’s ability to protect a claimed legal interest” or “leave

3     [Greyhound] subject to a substantial risk of incurring double, multiple, or

4     otherwise inconsistent obligations because of the interest.” Alto, 738 F.3d at

5     1126-27 (internal quotations omitted). There is no legally protected interest, so

6     there is no need to evaluate these bases further. Fed. R. Civ. P. 19(a)(1)(B)(ii).

7     Greyhound nonetheless asserts it will be subject to “inconsistent obligations”

8     based on a hypothetical injunction requiring it to “bar” CBP agents from ever

9     boarding its buses. ECF No. 8 at 20. “Speculation about the occurrence of a future

10    event[,]” however, “ordinarily does not render all parties potentially affected by

11    that future event necessary or indispensable parties under Rule 19.” McLaughlin

12    v. Int’l Ass’n of Machinists & Aerospace Workers, AFL-CIO, Local Lodges 751-

13    A & 751-C, 847 F.2d 620, 621 (9th Cir. 1988) (quoting Northrop, 705 F.2d at

14    1046); GEO Grp., 2018 WL 1963792, at *3-4. Speculation and a

15    mischaracterization of Washington’s requested relief is all that Greyhound offers.

16          3.     Equity and good conscience require proceeding without CBP
17          Even if CBP were a “necessary” party, this case should proceed without it.

18    The Court must determine whether, in equity and good conscience, the action

19    should proceed among the existing parties or should be dismissed where a

20    nonparty is absent and cannot be joined. Peabody, 610 F.3d at 1077. Courts

21    consider numerous factors to make this determination, each of which supports

22    the conclusion that CBP is not indispensable here. See Fed. R. Civ. P. 19(b).

       STATE OF WASHINGTON’S                       19           ATTORNEY GENERAL OF WASHINGTON
                                                                         Civil Rights Division
       OPPOSITION TO                                                 800 Fifth Avenue, Suite 2000
                                                                          Seattle, WA 98104
       GREYHOUND’S MOTION TO                                                (206) 442-4492
       DISMISS
 Case 2:20-cv-00209-SAB    ECF No. 12     filed 07/02/20   PageID.268 Page 25 of 27




1           A judgment rendered in CBP’s absence would not “prejudice” CBP or

2     Greyhound for the same reasons CBP is not a necessary party. See Fed. R. Civ.

3     P. 19(b)(1). Moreover, because Greyhound has not shown prejudice under Rule

4     19(b)(1), there is no need to speculate about modifications to the requested

5     judgment under Rule 19(b)(2). But even if additional analysis were required, the

6     relief Washington seeks is equitable in nature, and the Court can fashion relief to

7     avoid any potential prejudice, if found, to CBP’s interests. Further, because the

8     relief sought in this case can be accorded between the existing parties, a judgment

9     adjudicating Washington’s claims against Greyhound, even in CBP’s absence,

10    will be adequate to enforce Washington’s consumer protection and civil rights

11    laws with respect to Greyhound’s corporate conduct. Fed. R. Civ. P. 19(b)(3).

12    Finally, Washington would have no way to remedy Greyhound’s unfair and

13    discriminatory conduct, which only Greyhound can control, if this case is

14    dismissed. Fed. R. Civ. P. 19(b)(4). That would not be a result consistent with

15    equity and good conscience.

16                                  IV.   CONCLUSION
17          For the foregoing reasons, Washington respectfully requests that, if the

18    Court considers Greyhound’s Motion to Dismiss, it be denied in its entirety. A

19    proposed order accompanies this filing.

20

21

22

       STATE OF WASHINGTON’S                        20           ATTORNEY GENERAL OF WASHINGTON
                                                                          Civil Rights Division
       OPPOSITION TO                                                  800 Fifth Avenue, Suite 2000
                                                                           Seattle, WA 98104
       GREYHOUND’S MOTION TO                                                 (206) 442-4492
       DISMISS
 Case 2:20-cv-00209-SAB   ECF No. 12   filed 07/02/20   PageID.269 Page 26 of 27




1          DATED this 2nd day of July, 2020.

2

3                                  Respectfully submitted,

4                                  ROBERT W. FERGUSON
5                                  Attorney General of Washington

6                                  s/ Lane M. Polozola
                                   LANE M. POLOZOLA, WSBA No. 50138
7                                  YESICA HERNANDEZ, WSBA No. 48399
                                   Assistant Attorneys General
8
                                   Wing Luke Civil Rights Division
9                                  Office of the Attorney General
                                   800 Fifth Avenue, Suite 2000
10                                 Seattle, WA 98104
                                   (206) 474-7744
11                                 Lane.Polozola@atg.wa.gov
                                   Yesica.Hernandez@atg.wa.
12
13

14

15

16

17

18
19

20

21

22

       STATE OF WASHINGTON’S                     21           ATTORNEY GENERAL OF WASHINGTON
                                                                       Civil Rights Division
       OPPOSITION TO                                               800 Fifth Avenue, Suite 2000
                                                                        Seattle, WA 98104
       GREYHOUND’S MOTION TO                                              (206) 442-4492
       DISMISS
 Case 2:20-cv-00209-SAB   ECF No. 12    filed 07/02/20   PageID.270 Page 27 of 27




1                            CERTIFICATE OF SERVICE

2           I hereby certify that the foregoing document was electronically filed with

3     the United States District Court using the CM/ECF system. I certify that all

4     participants in the case are registered CM/ECF users and that service will be

5     accomplished by the CM/ECF system.

6           Dated this 2nd day of July 2020, in Seattle, Washington.

7

8                                    Caitilin Hall
                                     Legal Assistant
9
10

11

12
13

14

15

16

17

18
19

20

21

22

       STATE OF WASHINGTON’S                                   ATTORNEY GENERAL OF WASHINGTON
                                                                        Civil Rights Division
       OPPOSITION TO                                                800 Fifth Avenue, Suite 2000
                                                                         Seattle, WA 98104
       GREYHOUND’S MOTION TO                                               (206) 442-4492
       DISMISS
